Title: To George Washington from Andrew Lewis, 18 January 1776
From: Lewis, Andrew
To: Washington, George

 

Dear Sir.
Williamsburg Jany 18th 1776

By Colo. Braxton, who is chose to represent this Colony in general congress, and who will in a few days set out for Phileda, I take the Liberty of writeing you, and would have done so Long er now, and more then once, had I been in the way of oppertunity. Anything I can say with regard to the procedings ⟨o⟩f the detestable Lord Dunmore, is published in the Gazette; and of course will ⟨g⟩et to your hand, before this can reach you, he is now a flote and has been so since a few days after the defeat of his few brave Troops at the Great Bridge, his tory party, except a few, he has on Bord, dispersed. I belive he is in dayly ⟨e⟩xpectation of being reinforsed, and should this be the case he will from the Diabolicalness of his Disposition, and the Advantage he will have of several ⟨s⟩hips of war, burn and destroy all the Towns and good Bu[i]ldings that can ⟨b⟩e reached from those Armed Vessels, and you know many are the avenus ⟨b⟩y which he may reach the Interiour parts of the Country, from Alexandria, to the Southeran Branches of James River, every small district affords him ⟨an⟩ enterence. Our convention now siting, and has been since the first day ⟨of⟩ last month, has prepared an Ordenance for the raising six Regts and a Battalion ⟨f⟩or the Eastern shore, so that we shall have Eight Regts and the Battalion—⟨T⟩he congress has agreed to take six of our Regts under continental pay and regulations, and its thought by many that they will take the whole: the convention has not thought proper to adhere to thire first method of appointing officers; I was asked to except one of the Regts, but as that would subject me to serve under Colo. Henry, who has never seen any kind of service and stand in rank under Colo. Woodford, who you know served Long as a subaltran under my command when I was a field officer. I could not except of a Regt with out shewing a meaness which I am well assured you would condem me for, they then proceded to appoint in the Order you will see they stand in the Gazette, how Colos. Stephen and Mercer will brook thire appointments I cannot tell, as they were not present, nor indeed were any of the others, but old officers was the Cry, and have them they would, however contrary to

thire first method of appointment—⟨T⟩he convention thinks the appointment of a Major General & two Brigaders absolutely necessary for the conducting the Troops in this Goverment this is Intirely left to the Congress not doubting but they will take the most able and Experienced they can find, in the thirteen united colonys. I heartily wish, and hop they will find more able and experienced men then we have in this quarter. I make no doubt but the Congress will consult you on this Ocation. I think they Ought, you are perfectly acquianted with the abillitys and experience of all that has served in any considerable Rank in this Government, and er this time are able to judge how fare we may b⟨e⟩ bettred by sending men from the Norward to command our Troops, and I heartily wish you may be able to direct them to men of superioure abilli⟨ty⟩ and experience to any amongst us, if you can I am shure you will do it.
I have Seen Colo. Byrd since the meeting of convention and from what passed between us I make no doubt of his offering his service to the Congres⟨s⟩ nor do I think many of the most considerate we have will be averse to his being appointed unless you can direct to a better choice from sume other quart⟨er⟩ And I must give it as my oppinion that it would be more Adviseable every thing considered, to appoint him to the command then any other person now in t⟨he⟩ Government. In the first place none could object to serve under him, in the next place, in case of a Misscarrage it would fall Lighter on him then any other Officer we have. He expressed a desire to have my Assistan⟨ce⟩ in case he were appointed. And my country shall on all Ocations be wellcome to any Services, my poore abilitys can render them. But my Dear Sir when I speak of my self, I cannot do it, with out expressing that difidanc⟨e⟩ which becoms a man of my capasity, and whos experiance are so muc⟨h⟩ Less then I could wish; to fill a place of such trust and on which so much depends. I am so fare from desireing you to recommend me before a man better qualified that I request you will not.
Colo. Robert How, I know not whither you have an acquiantan⟨ce⟩ of him, but he is the same How who commanded a Compy in Colo. Waddals Battalion, and that Joined us in the year 1761 on Holstons River under the command of Colo. Byrd, is now at Norfolk, and by his being appointed by the congress

commands Colo. Woodford, thire station at Norfolk is become very disagreeable to them, by a Resolve of convention they are permited to with draw from that station, as soon as they shall think it prudant and Necessery so to do, and to destroy what yet remains of the Towne, and take post at the great Bridge, and Kemps Landing. However necessary this step might be on the first apperance of a reinforcement to Dunmore, I could not be brought to approve of it under our present circumstances. I considred that the regular Land force under Dunmore cannot much exced 200 effective men, that the oblegeing them to keep a flote with thire Tory party, and preventing thire receiving supplys of fresh provitions, might so distress them, that they might not be able to continue Long on our co[a]st, besids Sir, will it not be sayed that Dunmore with his few, Obleged eleven or twelve hundred of our men, to with draw from thire ⟨s⟩tation, where he may reland, add strinth to his Tory party, and procure fresh supplys of provitions; all which, in my oppinion might be prevented, and ⟨r⟩espect added to our Arms, insted of haveing a tarnish cast on them.
I much lement your Absence, had you remained amongst us, our Military procedings would have carryed a much more respectable countenance the only thing that makes me beare this havey Loss with any tolerable degree of resignation, is, that you are where you can best serve the General cause.
It would give me great sattisfaction to find that your Army conduct them Selves to your sattisfaction, and that you have every thing to expect from them could you, snach a few moments to favour me with a few Lins it would add to the many Obligation you have Layed me under.
By a Resolve of Convention one hundred Men is to Garrison Fort Pitt, 25 at the mouth of wheling, & 100 at the Mouth of the Great Kanawa, the Last 100 have not y[e]t been able to March to thire post by a Strange Neglect in not supplying them with Amunition, Provitions, &c. I hop they will soon be provided, & I shall recommend it to the officer who is to command on that station, to pay a due regard to the protection of your people in that quarter. When I was at Fort Pitt I was told ⟨t⟩hat a few strolling Indians had burnt your Houses, Your people being ⟨a⟩t that time at whelling, however I hop they have returned to

take care of thire crops—I am Dear sir with all Due respect Your Most Obedt Humle Servt

Andw Lewis

